Case 2:19-cv-13346-GAD-APP ECF No. 43 filed 07/31/20        PageID.468    Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 RAAFAT ELSISY,

               Plaintiff,                      Case No. 2:19-cv-13346
                                               District Judge Gershwin A. Drain
 v.                                            Magistrate Judge Anthony P. Patti

 CITY OF KEEGO HARBOR, et
 al.,

           Defendants.
_________________________/
   ORDER DENYING PLAINTIFF’S MOTION FOR CLARIFICATION
  REGARDING MOTION TO WITHDRAW COUNT II (LR 7.1), AND TO
     POSTPONE THE HEARING ON JULY 31, 2020 (ECF No. 41)

       On July 7, 2020, over three weeks ago, this Court sent electronic notification

of a videoconference hearing to take place today on multiple motions filed by both

Plaintiff and Defendants. (ECF No. 34.) In subsequent orders and notices, the

Court has added additional motions to today’s hearing docket, for a total of six

motions. Yesterday, at the proverbial 11th hour, Plaintiff filed the above-

referenced motion (ECF No. 41), seeking to clarify why he failed to follow local

rule 7.1 in connection with his motion to withdraw Count II of his operative

pleading (ECF No. 36) and seeking an adjournment of today’s hearing because his

car is not safe to drive to Detroit.
Case 2:19-cv-13346-GAD-APP ECF No. 43 filed 07/31/20           PageID.469     Page 2 of 3




      Plaintiff seeks to excuse his failure to comply with local rule 7.1 based upon

the fact that he “was not aware that I had to obtain concurrence (LR 7.1) before

filing my motion to withdraw Count II without prejudice.” (ECF No. 41,

PageID.451.) Ignorance of the rules is never an excuse. Moreover, this Court

previously informed Plaintiff in its scheduling order that:

      You are required to follow the Federal Rules of Civil Procedure and
      the Eastern District of Michigan Local Rules throughout the litigation
      process. The rules, and additional help for pro se litigants, can be
      accessed online via
      https://www.mied.uscourts.gov/index.cfm?pageFunction=proSe.

(ECF No. 21, PageID.163.) Plaintiff is no stranger to the procedural rules, and

invokes them with great regularity against his opponents.

      Additionally, having prepared for today’s hearing at length, and there being

no need for Plaintiff to drive to Detroit in light of the fact that the hearing has long

been set to occur through Zoom, and there being no basis for an adjournment,

today’s hearing will take place at 2:30 p.m., as scheduled. In his various filings,

Plaintiff has repeatedly complained about delays in these proceedings. The Court

sees no reason to delay them further. Plaintiff is expected to participate in today’s

hearing, which will go forward with or without his presence. Plaintiff obviously

has computer capabilities, in light of the fact that he is an e-filer. In the event that

Plaintiff is unable to participate by Zoom, arrangements can be made for a

telephonic hearing.
Case 2:19-cv-13346-GAD-APP ECF No. 43 filed 07/31/20   PageID.470      Page 3 of 3




      The motion (ECF No. 41) is accordingly DENIED in all respects.

      It is SO ORDERED.

Dated: July 31, 2020                s/Anthony P. Patti
                                    Anthony P. Patti
                                    UNITED STATES MAGISTRATE JUDGE
